New Flame shipwreck and its consequences in Algeciras Bay (debate)
The next item is the Commission statement on the New Flame shipwreck and the pollution in Algeciras Bay.
Vice-President of the Commission. - (FR) Mr President, I am pleased to be here today to inform you of the Commission statement in connection with the resolution that you are going to adopt on the New Flame shipwreck and its consequences in Algeciras Bay.
This resolution refers to two matters of great importance to European citizens: maritime safety and the protection of the marine environment, that is, the protection of our coastlines, our bays and our beaches. Europe has had to cope with ecological disasters caused by accidents at sea, such as the Erika and the Prestige. The New Flame shipwreck has had serious consequences, but it has not caused a disaster of such magnitude.
Nevertheless, this shipwreck reminded us that maritime transport could be dangerous and that such incidents could still occur despite the numerous measures taken by the European Union over the past few decades. The European Commission has monitored the accident very closely; it has remained vigilant with regard to the application of Community law, and it now wishes to put forward a number of practical proposals aimed at further improving maritime safety.
The Commission has very closely monitored this accident, which occurred in August 2007. The Commission's services, in particular the Monitoring and Information Centre of the Environment Directorate-General, responsible for civil protection, have been in contact with the Spanish authorities, the ASMAR Sociedad Estatal de Salvamento y Seguridad Maritima and the British authorities.
In response to requests by the Spanish authorities, we have provided, through the European Maritime Safety Agency, EMSA, various satellite images in order to detect any potential oil pollution in Algeciras Bay. In addition, Spain decided to request, through the Monitoring and Information Centre, the mobilisation of one of the EMSA-contracted oil recovery vessels. This pollution response vessel, the Mistra Bay, is still on site, ready to assist on the basis of instructions given by the Spanish authorities.
These two EMSA services, namely the CleanSeaNet satellite-based monitoring system and the oil recovery vessels, were created by European legislation. It is thanks to the support of the European Parliament that EUR 154 million have been allocated to combat pollution for the period 2007-2013. Moreover, EMSA has recently concluded contracts with other oil recovery vessels in order to provide Europe's coasts with even better protection, and, in the very near future, two new vessels, the Bahia Uno and the Bahia Tres, will be operating out of Algeciras Bay.
In general, the Commission is responsible for ensuring that the existing body of EU legislation in the field of maritime safety and the protection of the marine environment is properly applied. EMSA was established to assist the Commission in enforcing and implementing the existing body of EU legislation. Inspections carried out by the Agency enable an assessment of the steps taken by the Member States to comply with Community law. Where appropriate, the Commission may initiate infringement proceedings against any Member State that fails to transpose Community law correctly.
In the aforementioned fields, several matters are pending, including what is commonly known as the directive on criminal penalties and the directive on environmental liability. The practical application of the provisions of the penal code and the prosecution of polluters nevertheless remain a matter for the individual Member States.
I should like to come back to the matter of the New Flame. The Commission is currently considering a complaint received from the Andalusian Regional Government regarding a possible failure to comply with Community legislation. It should be remembered that the third maritime package, under discussion today, aims to make further improvements in the area of vessel traffic monitoring and the liability of maritime transport operators.
In conclusion, the Commission would point out that the European Union has implemented ambitious policies for maritime safety and for the protection of the marine environment. Accordingly, any Member State affected by an accident has at its disposal, should it so wish, effective tools to combat polluters and pollution. The Commission hopes that the wreck of the New Flame is soon removed from Algeciras Bay. The arrival of the specialist barge Big Foot 1 in late March suggests that further attempts are being planned.
That concludes the information that I wished to give to Parliament.
Mr President, I shall now listen carefully to what Members have to say on this subject.
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, it is eight months since the shipwreck of the New Flame and there is still a risk of further oil spills, especially oil emanating from the cargo contained in the wreck.
This situation has arisen due to factors which are daily occurrences in that area, failure to manage high-density traffic and massive oil transfer operations between vessels at sea. However, in this particular case, there has also been a chain of errors and abandonment of responsibility, in terms of monitoring of the vessel as well as after the collision.
Therefore, Commissioner, this Parliament would be glad if you could answer the following four questions:
One, do you have any information on the origin and degree of toxicity of the 42 500 tonnes of scrap metal not recovered?
Two, can you tell us whether, following the collision and over these last eight months, there has been recourse to the Community Mechanism for Civil Protection and if so how many times?
Three, do you know of any plans and time schedules to refloat the vessel - to which you referred just now - or of any plans to monitor the risk of contamination being released from its cargo?
Four, the European Commission has opened an inquiry. Is this to establish whether the competent authorities breached the Community rules in force? If so, Mr Barrot, if there has been a breach of Community law, please give this House an undertaking that you will refer those infringements to the Court of Justice of the European Communities, because when all is said and done it is always citizens and the environment who pay.
on behalf of the PSE Group. - (ES) Mr President, I should like to think that we are all concerned about protecting the environment and maritime safety, and that is the only reason for dragging the New Flame incident into our debate. I cannot believe that anyone could maintain that this case is even remotely comparable to the Prestige catastrophe.
The spillage from the New Flame has only amounted to 24 tonnes to date, compared with more than 70 000 tonnes from the Prestige. It would be like comparing a scratch to terminal cancer; however, an incident such as this is never a minor matter. We need to reinforce the mechanisms for preventing and managing certain risks on our seas, especially in the Mediterranean.
There is no doubt that the Spanish authorities acted calmly, efficiently and competently, perhaps because they have learnt from the serious chain of errors and stupidities committed by the government at the time of the Prestige disaster. This action on the part of the Spanish Government and the Junta de Andalucía was facilitated by the European Maritime Safety Agency and the services of CleanSeaNet, which provided the Spanish authorities with eleven satellite images and two incident assessment reports, and the Commission response was mentioned by Mr Barrot just now so I will not repeat it.
Nine months after the incident the matter is under control and the British and Spanish authorities, together with the Commission, are acting strictly within the framework of the Forum of Dialogue on Gibraltar.
on behalf of the ALDE Group. - Mr President, the oral question that underlies this debate smacks to me of atavistic resentment of a constitutional nature. This House is at its worst if we allow such sentiment to stain our approach to the politics of the European Union.
I would ask the Commissioner to clarify three points for us, and I hope he will come back at the end of the debate and do that.
First, that the collision and sinking of the New Flame happened not in the Bay of Gibraltar, which the Spanish call the Bay of Algeciras, but on the south-east side of the Rock of Gibraltar, off Europa Point in the Mediterranean Sea.
Second, that the New Flame incident had nothing to do with the bunkering of oil, as the ship was carrying scrap metal.
Third, that there have not been seven oil spills, as claimed in the oral question, but one minor spill during a storm on 9-10 February. Seven hundred and eighty cubic metres of fuel were pumped off the vessel in the month following the incident, none of which was spilt. I would be grateful if the Commissioner would confirm that to the House. If there is oil on the coast, it is more likely to have come from the Sierra Nava, which broke anchor in a storm earlier in the year, ran aground and leaked oil.
Perhaps the Commissioner would also comment on the cooperation between the Gibraltar authorities and the Spanish authorities. I believe that cooperation was exemplary. Gibraltar is in compliance with all its relevant international obligations, and I would invite my Spanish colleagues, particularly from the Partido Popular, to come with me to that part of my constituency, talk to the authorities and take a look at the wreck.
There are indeed legitimate concerns over maritime safety and the danger of pollution, not just at sea, but also of the air and of groundwater, in the busy, heavily-populated industrial area in which Gibraltar and its Spanish hinterland are found. However, let us not allow the party-political devices of a disappointed opposition to colour our European considerations.
on behalf of the Verts/ALE Group. - (ES) Mr President, I think that this New Flame situation was best summed up by Greenpeace when it planted a banner on the wreck bearing the slogan 'vertido diplomático' - diplomatic spillage.
The problem is in fact twofold: there is the ecological problem and then there is the diplomatic problem. However, the latter cannot be used as an excuse for not tackling the former seriously.
For example, the New Flame incident is symptomatic of the chronic oil pollution of the Bay of Algeciras due to the failure of Gibraltar to comply with European legislation and also the excessive permissiveness of the Spanish authorities. In any case, I should like to highlight, or perhaps I should be grateful for, the sudden ecological concern of fellow Members in the Partido Popular. I get the feeling, at any rate, that the interest in the New Flame is not so much to do with the need to tackle the ecological problem as with creating the internal opposition to which we are so accustomed.
To reiterate, I believe that there is a diplomatic problem but the fundamental problem is an ecological one which must be tackled immediately.
on behalf of the GUE/NGL Group. - (ES) Mr President, Commissioner, since August I have taken part in various Parliamentary initiatives and have made various speeches in this plenary. The basic issue - as we all know - is that the area around the Straits is one of the busiest areas in Europe for maritime traffic with more than 100 000 vessels per annum, 30 000 of which anchor in the area between the Bay of Algeciras and Gibraltar.
The underlying problem is that these two ports have no body to coordinate and monitor maritime traffic. That is the basic problem. We are launching a clear and precise initiative so that the two Member States involved in this matter can resolve this lack of coordination as soon as possible. We are talking about two ports with the greatest volume of maritime traffic and it is unacceptable, in this day and age, that there is still no monitoring entity.
We are not just talking about the New Flame, we also had the Sierra Nava and the Samotraki, and these are incidents which obviously threaten maritime safety, the safety of persons and the natural environment.
Therefore, I think that Europe must take the initiative and give the Member States a clear directive. It is unacceptable, in the 21st century, for the vessel still to be in its current condition. Perhaps Spain was wrong to entrust salvage of the vessel to Gibraltar? Perhaps the two administrations should have done it jointly?
I have a substantive matter to put to the Commissioner. I put a question to the Commission - which Mr Dimas answered in March - highlighting an issue which is still not clear, namely what the vessel was carrying in its hold. What type of scrap metal was it carrying? The Commission replied saying that it was carrying 700 tonnes of IFO-380 fuel but we still do not know what type of scrap metal. I think that this is unacceptable.
I call on the Commission to tell us once and for all what type of scrap metal the vessel was carrying.
(PT) Mr President, ladies and gentlemen, I am speaking in this debate because the situation of the New Flame, shipwrecked in Algeciras Bay and Gibraltar in August 2007, has yet to be resolved. As is well known, there were several spillages of fuel and oil from the vessel between August 2007 and February 2008. We all know that the consequences of this kind of accident have no respect for the borders of states and harm both the environment and coastal populations.
I therefore add my voice to those of my Spanish colleagues who are asking for a response to the questions raised about New Flame. These are relevant questions and require an urgent response because this accident not only concerns the Spanish and Gibraltar authorities. It is the kind of accident that has consequences for the environment, maritime safety and the maritime economy, and therefore affects all of us.
We cannot ignore the fact that the collision and sinking of this vessel took place in one of the busiest sea routes in the world and that its cargo has still not been unloaded. The diplomatic quarrel is therefore the least of our worries. However, the issues raised are all the more relevant when we consider that this Parliament has just approved legislation on maritime safety in a package of measures that aims to strengthen European legislation and harmonise it with important international instruments.
It therefore makes sense for us to ask how the relevant resources approved by European legislation are being used, at least those that are already available, and how the necessary cooperation between Member States and the Commission is being coordinated, particularly with regard to the exchange of information, the allocation of responsibilities and the practical measures required to resolve the situation. It is in this context, moreover, that we evaluate the statement that Vice-President Barrot has made to us here and that I understand communicates the Commission's position.
(ES) Mr President, this debate and the answers from the Commissioner have left no doubt that the Spanish and Andalucian authorities are highly sensitive to spillages of pollutants and maritime safety; these are important matters for the Spanish Government both in terms of its response, which was fairly immediate in terms of time and manner, and because it has embarked upon a series of very large-scale actions to resolve the problem and to avoid even worse disasters. We have already talked about this.
Clearly the New Flame incident is not remotely a catastrophe on the scale of the Prestige, but its consequences have occupied and concerned the Spanish Government, the government of my country.
The Spanish Government certainly cannot be accused of inaction, quite the reverse. Right from the time of the incident, Spain has been in contact with the United Kingdom and with Gibraltar and has been seeking information on the vessel and on the collision, and it has offered to collaborate in and coordinate the initiative proposed by my fellow Member, Mr Meyer Pleite.
As the Commissioner said, assistance has been sought from the European Union since August. The ship-owner and his company have been instructed to bear the cost of the damage and the Junta de Andalucía has also made a complaint to Gibraltar for potentially failing to comply with legislation.
It is vital for Spain to have fulfilled its obligations - which it did, and there was no repeat of what happened with the Prestige - but there is also a need for coordination and it is that coordination which was found wanting. Therefore, I believe that Spain's recourse to the Forum of Dialogue on Gibraltar as a measure which can genuinely enable us to manage such situations and prevent further undesirable incidents should conclude this matter for us all. Everything else is just the apathy which some people felt and want to drag through Parliament again.
(ES) Mr President, as far as the Greens are concerned, it is not a matter of apportioning blame, but of seeking an effective means of remedying a catastrophe such as this, or rather the chronicle of catastrophes which occur daily in the Straits of Gibraltar.
This collision was a grave warning and we should take note. We have asked the Commission to adopt measures to combat the foolhardy and dangerous practice of bunkering which is turning the waters of Gibraltar, Great Britain and Spain into an enormous, lawless, floating petrol station, without supervision or safeguards.
Hundreds of dubious single-hulled vessels sail these seas. Last year there were six thousand fuel transhipments, more than ten thousand of them on the high seas, without the safety measures laid down in the Marpol Convention.
We have told the European Commission that we cannot continue learning from disasters and have asked it to submit a protocol to this House, an effective protocol on maritime transport collaboration in the Straits of Gibraltar, in defence of the environment and common sense. We cannot cope with this sort of catastrophe on top of our everyday disasters.
(ES) Mr President, I would like to thank Mr Barrot for his answers. Algeciras Bay has become the dumping ground of the Straits of Gibraltar. In addition to unlawful bunkering practices, the continual spillage of pollutants, albeit in small quantities, and accidents involving spillage of cargo are threatening to transform a protected area into a sewer.
The case we are debating in no way threatens relations between Spain and Great Britain, who are discussing their old grievances in a rational manner. In the case of the New Flame - if you will permit me to use the saying - 'unos por otros, la casa sin barrer' - 'a hedge between keeps friendship green'.
It is scandalous that in six long months no competent authority has been capable of taking effective decisions to prevent the vessel sinking and that polluting spillages resulting from the collision have not been prevented.
The wreck is now at the bottom of the sea along with 42 500 tonnes of scrap whose nature and potential for pollution is unknown.
Commissioner, we are working hard on the Erika III package, which the Council is showing little inclination to tailor to Parliament's demands, to ensure that there is an independent authority to combat maritime pollution, an authority which has the power to take decisions after assessing the scale of an incident.
This New Flame case seems tailor-made to justify the establishment of just such an independent authority, equipped with decision-making powers. Moreover, it is inexcusable to urge the Member States of the European Union to transpose the relevant directives and to ratify the international conventions applicable to this case. It was sad to hear Andalucía being slated over the major disaster of the Prestige; it is a sad Manichaean game which shows little respect for Andalucía. It is a shame that it was people from that region who brought the matter up.
Commissioner, what Andalucía demands is that legitimate bunkering and maritime activities in the Bay of Alegeciras, which generate wealth and employment for the area, should go hand in hand with strict respect for environmental protection.
(ES) Mr President, this accident is certainly not comparable to other incidents involving oil tankers, or even container vessels such as the Napoli, on which the IMB still has to take a decision.
On the other hand, we should be very pleased that the Vice-President is taking part in this debate. At the moment the debate is focused essentially on environmental aspects. I think it is important that Mr Barrot has the power to tackle both aspects, the environment and transport, with new instruments.
We settled the diplomatic problems with Gibraltar over safety in the air. I would like to suggest to Mr Barrot that here too we should try to settle, and indeed improve, the diplomatic aspects with Gibraltar over maritime safety. Despite problems, I believe that there are already channels for dialogue which can prove very useful.
I also believe that the Spanish and Andalucian authorities have done everything possible in connection with this type of accident in this critical area of the Mediterranean, and of course we are pleased and gratified to see that they immediately asked the European Union to enforce the instruments available to it.
We firmly believe in the importance of sending out a message of hope to citizens as regards the gloomier aspects, and we should therefore encourage you to reinforce those EMSA mechanisms which proved to be useful precautionary, and then protective, measures for the coastline, to press ahead with this third maritime safety package and, in particular, to improve cooperation between ports, which was perhaps not always as good as it might have been, and certainly to present all those aspects relating to improving the quality of marine fuel, a proposal which was agreed recently by the IMO and will certainly improve the outcome or consequences of this type of incident.
Vice-President of the Commission. - (FR) Mr President, I will attempt to reply to a few of the questions. I should like to say to Mr Galeote that the Commission has not been notified of any specific toxicity of the scrap metal that the New Flame was carrying on board. We have no grounds for believing that the metal is particularly toxic.
As for the assistance provided through the Community Mechanism for Civil Protection, this was requested by the Spanish authorities immediately after the incident involving the New Flame had occurred, but it has not been requested since. Finally, with regard to the removal of the wreck, I should like to inform Parliament that salvage operations are under way, sea conditions currently allowing them to be carried out safely. These removal operations are expected to take approximately three months.
Moreover, the Commission is considering the complaint received from the Andalusian Government. Any infringements that are found to have taken place will be prosecuted. Mr Watson also asked me a few questions. I should like to say to him that the wreck of the New Flame is, indeed, located in the territorial waters of Gibraltar. The New Flame incident had nothing to do with the bunkering of oil; the British authorities informed the Commission that oil bunkering activities were regulated under existing law and that they did not pose any particular problems. Supply vessels are always double-hulled oil tankers and have all the necessary certificates.
Mr Meyer, the vessel traffic monitoring directive - I shall conclude on this point - promotes cooperation in the area of vessel traffic monitoring, while the SafeSeaNet information system allows for the exchange of information.
Mr Queiró, the Commission believes that the provisions of the directive on criminal penalties for maritime pollution may be applicable in the case of the New Flame, as well as, more generally, to bunkering operations that cause pollution at sea. However, the 2005 directive does not lay down the legislative framework for imposing criminal penalties on persons responsible for maritime pollution.
The practical imposition of penalties in each individual case is not provided for in the directive but under the applicable national law, for instance, following the submission of a complaint or after initiating criminal action. Penalties must be imposed by the national courts as soon as an offence is found to have been committed.
Mr Hammerstein, the open-sea transfer of oil is a very common practice in maritime transport. In principle, this does not pose a problem as long as all precautionary measures are taken. Shipowners have developed a body of best practices for bunkering operations, that is, during the supply of fuel to vessels. For its part, the International Maritime Organisation is preparing to adopt various measures to prevent pollution during the transfer of oil between tankers. The Member States and the Commission have actively supported this approach; we will, however, remain extremely vigilant in this area.
Mr de Grandes Pascual, in 2005, as part of the third package of legislative measures on maritime safety, the Commission tabled a proposal for a directive laying down a minimum set of common rules on civil liability and insurance. This proposal was welcomed by the European Parliament, but, unfortunately, no appropriate action has so far been taken in the Council. This proposal was designed to provide an interim response to the victims of maritime pollution prior to the constantly delayed implementation of the international conventions that are pending. Such conventions either enter into force only after much delay or are not applicable in all the Member States. That leads to situations of unequal treatment for maritime transport operators and for accident victims.
I have not replied to all questions, but I should also like to tell you that the Commission is aware that there is ongoing disagreement over the territorial waters of Gibraltar. It is not our place to get involved in this discussion. We can only call on the parties concerned to strengthen their cooperation and improve the exchange of information. The Tripartite Forum should focus on the issue of cooperation in the field of maritime safety.
Ladies and gentlemen, if you would allow me, I should like to take this opportunity to tell you that, with regard to the Third Maritime Package to prevent pollution, Parliament has really faced up to its responsibilities. Your Committee on Transport has adopted all seven proposals, and I must pay tribute to Parliament, which has provided me with much assistance in this matter. Nevertheless, it is true that, at the last meeting of the Council of Transport Ministers, I did notice that there was some resistance on the part of a number of Member States, several Member States, towards two proposals: on the one hand, the proposal on civil liability, the liability of shipowners, in connection with which, in particular, we have had to introduce a compulsory insurance scheme that is obviously critically important for the future. On the other hand, a further proposal, which supplements this scheme, on the liability of the flag State. The liability of the flag State is essential if we want all European flags to appear on the white list of the Paris Memorandum, demonstrating that they are all quality flags. However, we are not quite there yet. I should like to say that, in order to prevent shipwrecks such as that of the New Flame, it is imperative that we have legislation that is, as we have proposed in the Third Maritime Package, comprehensive and capable of effectively eliminating, at any stage, the risk of accidents at sea and pollution.
In this instance, we have made progress, there is no doubt about it. The Maritime Safety Agency, as I have already demonstrated, has provided assistance. It has recently strengthened its pollution response vessel network; however, nothing can take the place of this Third Maritime Package with regard to which I can only hope that, with, I realise, the full backing of Parliament, the Member States are prepared to face up to their responsibilities. What a dramatic situation we would have on our hands if, tomorrow, an oil spill were to occur in the highly fragile and sensitive waters of the Mediterranean Sea. For this reason, I should like to thank you again for your full support so that this Third Maritime Package may be effectively implemented and so that we may have effective flag State control and clear accountability on the part of shipowners. It is absolutely vital if we want to prevent disasters of this kind.
In any event, thank you for raising this issue, which provides us with an opportunity to highlight once again the absolute necessity of maritime safety.
(ES) Mr President, a point of order. The Commissioner referred to the waters of Gibraltar. I do not know whether this was an interpreting mistake or a lapse on the part of the Commissioner. I would like him to be clear about this because, as he perfectly well knows, the ownership of those waters is the subject of a dispute between the Kingdom of Spain and the United Kingdom.
I would like him to clarify this, please.
Vice-President of the Commission. - (FR) Mr President, I did not wish to take a position on this. I simply gave the geographical location of the shipwreck as being Algeciras, Gibraltar. Please do not misunderstand me: I did not wish to settle a dispute that I am, moreover, incapable of settling.
Mr President, the Commissioner was absolutely right. This is in the territorial waters of Gibraltar, and it should go on the record that neither the incident nor the sinking of the New Flame was in the Bay of Gibraltar or Algeciras, however you call it. It was off the south-eastern tip of the rock in the Mediterranean Sea, and that should be clear on the record here.
I have received six motions for resolutions tabled pursuant to Rule 103(2) of the Rule of Procedure.
The debate is closed.
The vote will take place on Thursday, 24 April 2008.
Written statements (Rule 142)
in writing. - (NL) The matter of the New Flame shipwreck off Gibraltar seems to be centred primarily on the dispute between the United Kingdom and Spain over Gibraltar. It is most important that diplomatic sabre-rattling should not outweigh the threat of an environmental disaster off the Spanish coast. That, after all, is the real problem. Priority must always be given to safeguarding the environment.
Then there is the problem of liability. For the umpteenth time we have here a vessel which sails under a flag of convenience in order to avoid complying with laws and paying dues and then gets into trouble. The EU should be able to act to prevent this flouting of international rules. It has to be crystal-clear who is liable in the event of accidents like this.